ORDER
Upon consideration of Clark’s petition for Writ of Supersedeas and the Attorney General’s motion to dismiss the petition, to dissolve the Temporary Stay previously entered by this Court, and to dissolve the order providing a schedule for settlement of the record on appeal, the following order was entered and is hereby certified to the Superior Court, PlTT County: Clark’s Petition for Writ of Supersedeas is
“Dismissed by order of the Court in conference, this the 24th day of September, 1985.
si Frye, J.
For the Court”
The temporary stay entered on 2 August 1985 is
“Dissolved by order of the Court in conference, this the 24th day of September, 1985.
si Frye, J.
For the Court”
The order providing times for settlement and filing the record on appeal in this Court, entered on 20 August 1985 is
“Vacated by order of the Court in conference, this the 24th day of September, 1985.
si Frye, J.
For the Court”